Title: From Thomas Jefferson to James Madison, 1 December 1805
From: Jefferson, Thomas
To: Madison, James


                  
                     Th:J. to mr Madison 
                     
                     [ca. 2 Dec. 1805]
                  
                  As we omit in the 2d. message to enumerate the aggressions of Spain, and refer for them to the documents, we must furnish the documents for every act, particularly
                  - 1. the capture of the Huntress
                  - 2. the carrying our gunboats into Algesiras.
                  - 3. the late depredations on our commerce in Europe. Extracts from Pinckney’s letters.
                  - 4. oppressions on our commerce on Mobille
                  - 5. the delays of the evacuation of N. Orleans. Extracts from some of Govr. Claiborne’s letters
                  - 6. the dissemination of rumors of the probable restoration of Louisiana to Spain.
                  - 7. the new post taken on the bay of St. Bernard.
                  - 8. the reinforcement of Nacogdoches.
                  - 9. the robbery near Apelousa
                  - 10. that at Bayou Pierre
                  - 11. the patrol established on this side of the Sabine.
                  - 12. the aggression on the Misipi territory in the case of the Kempers.
                  - 13. the subsequent one in the case of Flanagan & his wife.
                   14. the Negociation at Madrid.
                  No. 1. 2. will come from the Navy department
                  7. 8. 9. 10. 11. from the War office.
                  4. 5. 6. from the offices of War & State both.
                  3. 12. 13. from the office of State.
               